DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/306,577 filed on 12/2/2018. Claims 1-12 and 14-17 were previously pending. Claim 5 was cancelled. Claims 1-4, 6, 8-9, 11, and 16 were amended in the reply filed on June 23, 2021.

Response to Arguments
Regarding Applicant’s argument starting on page 11 regarding the abstract idea USC § 101 rejection of claims 1-12 and 14-17: Applicant’s arguments have been fully considered, but they are not persuasive. Applicant argues that the abstract idea is not directed to Certain Methods of Organizing Human Activity (e.g. commercial interaction) since it is directed towards data handling. Examiner maintains, however, that the invention is directed to an abstract idea since it is merely a system for receiving shipment and container data, storing said data, and giving access to said data to users who query for it. The abstract idea does not require any computer or technological system to be performed since data and database can exist in the form of pen and paper record keeping. As shown in the 35 USC 101 rejection, however, Examiner treats database as an additional element, not part of the abstract idea, and analyzes it as such.
Beginning on page 13, Applicant further argues that the steps of the abstract idea are performed by computers, but, as shown in the rejection, the computer components are not considered part of the abstract idea. Instead, they are analyzed as additional elements in steps database, are merely generic computer components used to “apply” the aforementioned abstract idea. In other words, the generic computer environment is merely a tool to perform the “Certain Methods of Organizing Human Activity” (e.g. commercial or legal interactions - business relations), which is organizing the exchange of data and communications between freight forwarders, freight carriers, customers, etc.
Applicant makes further 35 U.S.C. 101 abstract idea arguments with regard to amendments not entered into the record, which will not be considered at this time.
Beginning on page 15, Applicant further argues that extracting data and creating a new record of data is significantly more than an abstract idea, but as described above, Examiner maintains that these steps in the claimed method are part of the abstract idea. The database is classified as an additional element which is part of a generic computer environment upon which the abstract idea is “applied”. Even if, arguendo, a database for reading and writing data was not considered a generic computer component, it would still be rejected under 35 U.S.C. 101 for being well-understood, routine, and conventional (see MPEP § 2106.05(d)(II)(iii) “Electronic Recordkeeping”).
Applicant makes further 35 U.S.C. 101 additional elements arguments with regard to amendments not entered into the record, which will not be considered at this time.
Applicant argues that claim 1 is directed to a practical application because it recites an improvement to a computer system technology such as “reduces data traffic and latency”. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and 
Regarding Applicant’s argument starting on page 16 regarding the USC § 102 rejection of claim 1: Applicant’s arguments have been fully considered, but they are not persuasive. Applicant argues that Kim does not disclose a container identifier, container movement events, and extracting a container identifier from container movement events, but Examiner respectfully disagrees. In paragraphs [0170-0174] and Fig. 11 Kim teaches extracting container identifiers (carrier specific tracking code) from container movement events (shipment status tracking data) in order to “communicate with at least one carrier to determine shipment status” and fulfill a user initiated shipment status update request.
Applicant further argues that Fig. 4B discloses transaction identifiers and not container identifiers, but Examiner respectfully disagrees. For example, in row 460A of Fig. 4B it lists “FEDEX Tracking No: 1ZE14ASO1397399947”, which is a container identifier.
Dependent claims 2-4, 6-10, 12 and 14-17 remain unpatentable for the reasons stated above for claim 1 due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       
/DANIEL VETTER/Primary Examiner, Art Unit 3628